Case 0:19-cv-62146-RAR

Document 6 Entered on FLSD Docket 09/06/2019 Page 1 of 2

Case 0:19-cv-62146-RAR Document 3 Entered on FLSD Docket 08/27/2019 Page 1 of1

AO 440 (Rev. 06/12) Summons in a Civil Action

 

 

 

 

UNT
wie

a

 

 

 

rHD STA STRICT (OURT

 

|

Southe

\

 

 

 

 

 

  

 

 

 

ARRY W-MOSHER,

 

Plaintiff(s)
Vz

THOMPSON & MARKOWITZ, LLC,

Civil Action No. 0:19-cv-62146-RAR

 

Defendant(s)

s Sagat os ‘ fel ms

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Thompson & Markowitz, LLC
clo Registered Agent

CSC -

Lawyers Incorporating Service

2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency. or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey.
whose name and address are: Alexander J. Taylor

Sulaiman Law Group, Lid.
2500 S. Highland Ave, Suite 200
Lombard, iL 60148

If you fail to respond. judgment by default will be entered agamst you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date. Aug 27, 2019

 

SUMMONS

s/ P. Curtis

 

 

7 Deputy Clerk
Angela E. Noble US. District Courts
Clerk of Court
Case 0:19-cv-62146-RAR Document 6 Entered on FLSD Docket 09/06/2019 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:19-CV-62146-RAR

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, ifany) Thompson & Markowitz, LLC

 

was received by me on (date) 08/30/2019

CI personally served the summons on the individual at (place)

 

on (date) ; or

 

CI left the summons at the individual’s residence or usual place of abode with (name)

, 2 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address: or

df I served the summons on (name of individual) Becky DeGeorge , who is

 

designated by law to accept service of process on behalf of (name of or ganization) Authorized Agent for Service

on behald of Registered Agent on (date) 09/04/2019 ; OF

 

© [returned the summons unexecuted because > or

 

O Other (specifiy:

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: 09/05/2019 Saas oe

Server's signature

Jenice Rossner, Process Server
Printed name and title

3104 O Street, #230
Sacramento, CA 95816

 

Server's address

Additional information regarding attempted service, etc:

DOCUMENTS SERVED:
SUMMONS; COMPLAINT
